Exhibit 15.4 [BDO Auditores S.L.P. Letterhead] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Forms S-8 (File Nos. 333-187533, 333-102288 and 333-92491) pertaining to the Employee Stock Option plans of Ellomay Capital Ltd. (the “Company”) and Forms F-3 (File Nos. 333-199696 and 333-144171) of the Company of our report dated April 29, 2015 with respect to the 2014 financial statements of Rodríguez II Parque Solar, S.L. included in the Annual Report on Form 20-F of the Company for the year ended December 31, 2015. /s/ BDO Auditores S.L.P. BDO Auditores S.L.P. Spanish Certified Public Accountants Madrid, Spain March 21, 2016
